     Case 3:21-cv-00211-RAH-ECM-KCN Document 119 Filed 04/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,              )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                           )
UNITED STATES DEPARTMENT                   )
OF COMMERCE, et al.,                       )
                                           )
        Defendants.                        )

                                        ORDER

        Now before the Court is the Motion for Admission Pro Hac Vice (Doc. 103) filed

by attorney John Davisson. Upon consideration and for good cause, it is hereby

        ORDERED that the motion be and is hereby GRANTED. Attorney John Davisson

is ADMITTED to appear before this Court pro hac vice on behalf of the Electronic Privacy

Information Center.

        DONE, on this the 27th day of April, 2021.

                                        /s/ Kevin C. Newsom
                                  KEVIN C. NEWSOM
                                  UNITED STATES CIRCUIT JUDGE


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
